Name: Commission Regulation (EEC) No 704/80 of 25 March 1980 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 3 . 80 Official Journal of the European Communities No L 79/9 COMMISSION REGULATION (EEC) No 704/80 of 25 March 1980 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 17 (5) thereof, Whereas Commission Regulation (EEC) No 507/80 of 29 February 1980 (3), as amended by Regulation (EEC) No 698/80 (4), has fixed the rates of refunds applicable from 1 March 1980 to certain dairy products exported in the form of goods not covered by Annex II to the Treaty ; Whereas the rates of the refunds per 100 kilograms of each of the basic products concerned shall be fixed for each month , according to the first subparagraph of Article 4 ( 1 ) of Council Regulation (EEC) No 2682/72 of 12 December 1972 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and criteria for fixing the amount of such refunds (5) as last amended by Regula ­ tion (EEC) No 707/78 (6) ; whereas these rules, esta ­ blished in order to create security conditions neces ­ sary for the processing industry to conclude their export contracts, should not form an obstacle to adjusting the rates of refunds during the month for which they were fixed in exceptional situations created by important fluctuations of the world market prices ; whereas it is therefore necessary to alter the rates of the refunds which applied to certain milk products exported in the form of products which are not included in Annex II to the Treaty, HAS ADOPTED THIS REGULATION : Article 1 The rates of the refunds applicable to certain milk products exported in the form of the products which appear in the Annex to Regulation (EEC) No 804/68 are hereby altered as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 26 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member - States . Done at Brussels , 25 March 1980 . For the Commission Finn GUNDELACH Vice-President (  ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7. 1978, p. 6 . (3 ) OJ No L 58 , 1 . 3 . 1980, p . 33 . ( ¦) OJ No L 78 , 25 . 3 . 1980 , p . 9 . (5) OJ No L 289, 27 . 12. 1972, p . 13 . (b) OJ No L 94, 8 . 4. 1978, p . 7 . No L 79/ 10 Official Journal of the European Communities 26 . 3 . 80 ANNEX to the Commission Regulation of 25 March 1980 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CCT heading No Rate of refund Description ex 04.02 A II ex 04.02 A II ex 04.02 A III ex 04.03 Powdered milk, obtained by the spray process, with a fat content of less than 1-5 % by weight and with a water content of less than 5 % by weight (PG 2) : a ) On exportation of goods of CCT heading No 35.01 b ) On exportation of other goods Powdered milk, obtained by the spray process, with a fat content of 26 % by weight and a water content of less than 5 % by weight (PG 3 ) Concentrated milk, with a fat content by weight of 7-5 °/o and a content by weight in dry matter equal to 25 % (PG 4) Butter, with a fat content by weight of 82 8/o (PG 6) : a ) On exportation of the following goods manufactured under the conditions laid down in Article 6 of Regu ­ lation (EEC) No 232/75 , Articles 4 and 5 of Regulation (EEC) No 262/79 and Article 1 of Regulation (EEC) No 1468/79 :  goods falling within CCT heading No 19J08 or subheadings 18.06 B and 21.07 C,  powdered preparations for making ice-cream and similar edible products called 'ice-mix' falling within CCT subheading 18.06 D and heading No 21.07,  raw doughs and powdered preparations falling within CCT subheading 19.02 B II b ) b ) On exportation of goods of CCT subheadings 21.07 G VII a) and 21.07 G VIII a) with a content of non-milk fats of more than 20 % c) On exportation of other goods 55-00 100*00 24-37 183-08 175-00